ALLSTATE LIFE INSURANCE COMPANY LAW AND REGULATION DEPARTMENT 3100 Sanders Road, J5B Northbrook, IL 60062 Allen Reed Direct Dial 847 402-5745 Attorney March 1, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE:Allstate Life Insurance Company Registration Statement on Form S-3, File No. 333-178570 Ms. Samuel: Pursuant to our discussion on February 9th and on the 27th, please find attached materials to be filed tomorrow morning via EDGAR ASCIIin connection with Allstate Life Insurance Company’s RightFit Post Effective Amendment No. 1 to Form S-3 (File Nos. 333-178570; CIK No. 0000352736) (“Prospectus”).For ease of review, I have attached: (1)Response to Staff’s comments, including a recital of comments and our responses, with page cross-references to the blacklined Prospectus: (2)The Blacklined Prospectus: (3)A clean copy of the Prospectus: (4)A copy of the Tandy Letter related to the Prospectus: (5)A copy of acceleration request to March 8: If I can be of any assistance to facilitate this review, please feel free to contact me directly at (847) 402–7085. Sincerely, /s/ Allen R. Reed Allen R. Reed Senior Attorney Financial Law & Regulation Allstate Financial Tel: (847) 402-7085 FAX: (847) 402-3781 Email: aree9@allstate.com
